PER CURIAM: *
Aex Melvin Wade, Jr., challenged his forgery conviction in a 28 U.S.C. § 2254 petition. He requests a certificate of appealability (COA) to appeal the denial of his Fed.R.Civ.P. 60(b) motions, which alleged that Wade did not receive timely notice of the order dismissing his 28 U.S.C. § 2254 petition as untimely. A COA is not required in this appeal. See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir.2002).
Wade contends that the district court’s judgment is void pursuant to Fed.R.CivP. 60(b)(4) because he did not receive timely notice of the entry of judgment. He has not shown error in the district court’s denial of relief. See Wilson v. Atwood Group, 725 F.2d 255, 258 (5th Cir.1984)(en banc); see also Fed. R.Ap. P. 4(a)(6).
The district court’s denial of Wade’s Fed.R.Civ.P. 60(b) motions is AFFIRMED. Wade’s request for a COA is DENIED AS UNNECESSARY.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.